DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Requirement for Information
Pursuant to 37 CFR 1.105, the Examiner has required submission, from individuals identified under 1.56(c), of information that was considered necessary to properly examine the application.
Examiner is inviting the individuals identified under 1.56(c) and the Assignee to also respond to the following request:
During the search, the Examiner identified prior art, US 5,230,394 that annotates an inventor, Philippe Blanc, also listed with the current application. This prior art was not listed in IDS received to date; therefore, the Examiner is requesting information on any prior art which (A) the Applicant has used in deriving the invention, and/or (B) prior art related to the Applicant’s invention. 

Please revisit MPEP 704.11, 704.12 and 37 CFR 1.105 regarding Requirements for Information and proper responses thereto.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a device" in two instances.  The first instance of the limitation is noted on paragraph three and the second on paragraph five.  Thus reciting the limitation twice causes confusion and is not clear and renders the claim indefinite; therefore, this limitation needs to be clarified. Therefore, for the purposes of compact prosecution, the Examiner will interpret the second instance of the limitation as any device capable of opening and closing.

Claims 8, 9, and 10 recite the limitation “bypass passage” thus causing confusion as it is not clear and renders the claim indefinite as to which “bypass passage” is referenced since claim 1 already recites the limitation.  Therefore, for the purposes of compact prosecution, the Examiner will interpret the “bypass passage” of claims 8, 9, and 10 as “the bypass passage.” 

Claims 2-15 are also rejected due to dependency on the independent claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stephane Blanc WO2012056186A2 (Blanc), and further in view of Ruissen et al. US 2016/0200468 A1 (Ruissen).


Regarding Claim 1:
Blanc discloses, A device for grouping into batches at least semi-buoyant objects belonging to the group of fruit and vegetables, comprising (FIG. 1, para [0001]):
a plurality of channels, named accumulation channels (FIG. 1, #11, para [0038]),
a hydraulic supply device adapted to form, in each accumulation channel, a flow of a hydraulic stream able to transport the objects along the accumulation channel (para [0003]),
a device (FIG. 1, #10, para [0038]) for supplying objects to an upstream portion of each accumulation channel,
a hydraulic channel, named collecting channel (FIG. 1, #15), downstream of and in communication with each accumulation channel so as to be able to receive the hydraulic stream and the objects discharged by the accumulation channel (para [0039]),
each accumulation channel being provided, at a downstream end (FIG. 1, #13, para [0039])) thereof, with a device (FIG. 3, #14) for holding/releasing the objects contained therein, this holding/releasing device being transparent with respect to the hydraulic stream flowing in the accumulation channel and allowing, in a closed position, the objects to be held in the accumulation channel whilst allowing the hydraulic stream to pass therethrough and allowing, in the open position, them to be released under the effect of the hydraulic stream to transfer them into the collecting channel (para [0042]),
each accumulation channel has, at least in a downstream portion thereof, named superposition zone (FIG. 3, #18), a height greater than the maximum vertical size of each object so as to be able to receive superposed objects (para [0044]),

Blanc does not disclose, wherein each accumulation channel (11) comprises at least one bypass passage for the hydraulic stream:

adapted to divert some of the flow of the hydraulic stream formed by the hydraulic supply device.

However, Ruissen teaches, at least one bypass passage (FIG. 1, #30) for the hydraulic stream (Claim 11):
extending from at least one inlet of the bypass passage located upstream, to at least one outlet of the bypass passage issuing downstream (FIG. 1, para [0051]),
adapted to divert some of the flow of the hydraulic stream (FIG. 1, para [0051 and 0063] – describes overflow water (30) circulating downstream).

Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Ruissen at the effective filling date of the invention and would be motivated to modify the accumulation channel (FIG. 1, #11) as disclosed by Blanc to include the bypass passage (FIG. 1, #30) as taught by Ruissen.  Since Ruissen teaches this structure that is known in the art, thereby providing the motivation, and is beneficial to add the bypass passage (Ruissen, 30) so as to prevent wasting of water due to recirculation as taught by Ruissen (para [0063]).


Regarding Claim 2:
As combined, Blanc/Ruissen discloses, the device according to claim 1.  Blanc further discloses, wherein said hydraulic supply device is adapted to be able to form in each accumulation channel a hydraulic stream having, at least locally, a speed able to cause a superposition of the objects held in the superposition zone of the accumulation channel against the closed holding/releasing device so as to hold the objects (para [0039] – describes hydraulic current flows therefore the current has a speed).

Regarding Claim 3:
As combined, Blanc/Ruissen discloses, the device according to claim 2.  Blanc further discloses, wherein said device further comprises means for setting the flow rate of liquid delivered to an upstream inlet of each accumulation channel (para [0023]).

Regarding Claim 4:
As combined, Blanc/Ruissen discloses, the device according to claim 1.  As combined, Blanc/Ruissen further discloses, wherein said hydraulic supply device comprises, upstream of each accumulation channel, a controlled valve, named channel valve (Ruissen, FIG. 1, #30), arranged to be able to be placed at least in a position corresponding to a speed value of the hydraulic stream able to cause a superposition of the objects in the superposition zone of the accumulation channel against the closed holding/releasing device so as to hold the objects (Blanc, para [0019]).

Regarding Claim 5:
As combined, Blanc/Ruissen discloses, the device according to claim 1.  Blanc further discloses, wherein each accumulation channel comprises a bottom, side walls and, upstream of said superposition zone (FIG. 3, #s 19 and 20, para [0043]), an elevation with respect to the bottom forming a reduction in the cross-section of the accumulation channel (para [0044]).

Regarding Claim 6:
As combined, Blanc/Ruissen discloses, the device according to claim 1. Blanc further discloses, wherein each accumulation channel comprises a bottom, side walls and at least one bypass passage extending from at least one inlet provided (FIG. 3, para [0038] – illustrates and describes inlet) in the bottom of the accumulation channel.


Regarding Claim 7:
As combined, Blanc/Ruissen discloses, the device according to claim 5. Blanc further discloses, wherein each accumulation channel comprises at least one bypass passage extending from at least one inlet provided in a zone of the bottom comprising said elevation (para [0041]).

Regarding Claim 8:
As combined, Blanc/Ruissen discloses, the device according to claim 7. Blanc further discloses, wherein each accumulation channel comprises at least one bypass passage extending from at least one inlet formed by a grating forming (FIG. 3, #37, para [0048]) said elevation at least in part.

Regarding Claim 9:
As combined, Blanc/Ruissen discloses, the device according to claim 8. Blanc further discloses, wherein said elevation comprises a solid upstream part and a downstream part forming said inlet grating of a bypass passage (FIG. 3, #12 – illustrates a solid part that’s upstream).

Regarding Claim 10:
As combined, Blanc/Ruissen discloses, the device according to claim 1. Blanc further discloses, wherein each bypass passage has an outlet issuing into said collecting channel (FIG. 1, #15, para [0039]).

Regarding Claim 11:
As combined, Blanc/Ruissen discloses, the device according to claim 1. As combined, Blanc/Ruissen further discloses, wherein at least one bypass passage of each accumulation channel is formed by a conduit (Ruissen, Claim 11) extending beneath the accumulation channel.


Regarding Claim 12:
As combined, Blanc/Ruissen discloses, the device according to claim 1. As combined, Blanc/Ruissen further discloses, wherein at least one bypass passage of each accumulation channel comprises a valve, named bypass valve (Ruissen, FIG. 1, #28), adapted to allow adjustment of said portion of the diverted flow (Ruissen, para [0051]).

Regarding Claim 13:
As combined, Blanc/Ruissen discloses, the device according to claim 12. As combined, Blanc/Ruissen further discloses, discloses the claimed invention except for placing the valve downstream.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to place the bypass valve downstream, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 VI-C.

Regarding Claim 14:
As combined, Blanc/Ruissen discloses, the device according to claim 12. As combined, Blanc/Ruissen further discloses, wherein each bypass valve comprises an individual control device (Ruissen, FIG. 2, #42, para [0051]) adapted to allow individual adjustment of said portion of the flow diverted from the accumulation channel independently of said portion of the flow diverted from each other accumulation channel.

Regarding Claim 15:
As combined, Blanc/Ruissen discloses, the device according to claim 1. Blanc further discloses, wherein said device for supplying objects is a selective supply device (para [0015]) comprising at least one line, named grading line, for conveying, analysing and sorting objects based on predetermined criteria, said grading line comprising means for selectively discharging the objects into upstream end portions of the different accumulation channels (para [0015, 0028]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruissen et al. US20130051932A1, Breach US5392929A,  Carlsen  US3337049A, Olney US4946584A, and Gorin US3470670A cited for accumulation channels, hydraulic supply device, hydraulic device, bypass passage valve, hydraulic stream, channel valve, grating, control device, and selective supply device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        02 February 2022


/DARIUSH SEIF/Primary Examiner, Art Unit 3731